368 F.2d 179
COMMONWEALTH OF PENNSYLVANIA ex rel. Robert GATEWOOD, Appellant,v.Edward J. HENDRICK, Superintendent of County Prisons, et al.
No. 15872.
United States Court of Appeals Third Circuit.
Submitted Oct. 20, 1966.Decided Nov. 2, 1966, Certiorari Denied Feb. 13, 1967, See87 S. Ct. 899.

Robert Gatewood, pro se.
Matthew W. Bullock, Jr., Edward G. Bauer, Jr., City Sol., Philadelphia, Pa., (Beryl E. Hoffman, Asst. City Sol., Philadelphia, Pa., on the brief), for appellees.
Before MARIS, McLAUGHLIN and KALODNER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This is in effect a civil action, quite improperly captioned, by Robert Gatewood, a prisoner in the Philadelphia County Prison, for damages under section 1979 of the Revised Statutes, 42 U.S.C.A. 1983, for alleged deprivation under color of state law of rights secured by the federal Constitution and laws.  What Gatewood complains of is alleged improper medical treatment by the prison authorities.  This, however, if true was not a denial of rights secured by the federal Constitution or laws.  Threatt v. State of North Carolina, D.C.N.C.1963, 221 F. Supp. 858.  Gatewood's claim is, therefore, not cognizable under section 1979 of the Revised Statutes, the Civil Rights Act of 1871, as the district court quite properly held.  United States ex rel. Lawrence v. Ragen, 7 Cir. 1963, 323 F.2d 410; Snow v. Gladden, 9 Cir. 1964, 338 F.2d 999.


2
The order of the district court will be affirmed.